Title: To James Madison from Charles Pinckney, 10 October 1802
From: Pinckney, Charles
To: Madison, James


Dear Sir
October 10: 1802
I Will avail myself of the present opportunity to inclose you the accounts of the Consuls of Cadiz & Madrid which are the only ones that have been presented to me & have been passed. On this subject I requested in one of my former letters to you precise instructions as to the nature of the charges I am to admit as I am frequently in doubt & the discretion resting with me, the Consuls are uneasy & sometimes not pleased if their accounts are objected to, or not passed as readily as they wish.
Since my dispatch by Mr Codman I have examined the case of the Ship Fame Captain Newall, brought into Cadiz by a french Privateer & lately released by the Tribunal of appeals in Paris, & am clearly of opinion his claim for Damages comes within the Description which may be arbitrated under the Convention from the interference of a Spanish officer at the time she was captured—indeed as I observed to you before most or a great many of the french Spoliations will be found to be owing to Spanish interferences & will be brought within the Convention. Mr. Titus Welles has just arrived here from Buenos Ayres with a representation to me on the subject of the Vessels & cargoes detained by order of the Viceroy Governor of Monte Video. On examining these cases I am afraid We shall have more difficulty in releasing them than they are aware of. The Order of the King in 1799 revoking the permission to Neutrals to trade with his South American Dominions & ordering all the Licenses to be annulled & called in is extremely peremptory & positive & was published with great care & for a long time. I have a copy of it & it is this which I apprehend will make the discharge of these Vessels or their permission to load or depart exceedingly difficult. I am doing all I can to obtain the most favourable decision for them, but I believe their only chance will be in the Board of Commissioners to be appointed under the Convention I formed, the policy of signing which appears to me to be every day more evident as I am sure it will include many of the french cases & that we shall hereafter get this Court to consent to arbitrate the whole in the same way: from the Tribunals here little is to be expected, but from the Commissioners many millions, & as the Convention gives up nothing, but secures the remedy for a great deal & was the only Thing then to be obtained I considered it due to our suffering citizens to accept it. The cases of Mr Beveridge & Mr. Perry are now in motion & the result will be transmitted. The great length of time since the claims originated are much against the probability of releif being obtained. Mr Hunter’s will come under the Convention & the application respecting the Mobille is carefully attended to. Your letter of the 26 July is just recieved with the inclosures & will also be duly attended to. The King & his family: the hereditary prince of Naples & the King & Queen of Etruria are still in Barcelona. The Queen of Etruria was delivered on Board Ship the day before she arrived which must of course protract their stay. I am with the greatest respect & regard Dear Sir Yours Truly
Charles Pinckney
Mr Graham is in posession of the original Vouchers of the inclosed accounts which we supposed are to be kept here—but if You wish the originals or copies to be transmitted please instruct me.

I inclose you a letter from the Consul Young whose attentive & assiduous conduct I have before stated to you, for which he has never recieved any compensation & as I can have no doubt the Convention will be ratified & the Commissioners appointed as soon as possible I strongly recommend him as one. He is in posession of all the papers: knows all the cases well & as soon as he recieves notice of his appointment will prepare for Business ⟨a⟩gainst the arrival of his colleague & by ⟨t⟩hese means he will not only be remunerated ⟨for his⟩ former services but induced to keep ⟨the?⟩ Consulate at its present Establishment.
 

   
   RC and one enclosure (DNA: RG 59, DD, Spain, vol. 6). RC docketed by Wagner, with his note, “Accounts of Terry & Young.” For the accounts, see n. 1. For surviving enclosure, see n. 10. Pinckney’s dispatch was not received at the State Department until March 1803 (see JM to Pinckney, 22 Mar. 1803).



   
   Pinckney may have enclosed a copy of the 1 Aug. 1801 account of Moses Young, consul at Madrid, which included rent, office supplies—a copying machine and two reams of copying paper—books, and clerical salaries from 1 Oct. 1797 to 1 Aug. 1801, amounting to $2,655.25 (DNA: RG 59, Records of the Bureau of Accounts, Consular Accounts and Returns, 1790–1820; endorsed by JM and docketed as received by the Treasury Department on 22 Nov. 1802). The account of Anthony Terry, vice-consul at Cádiz, has not been found.



   
   See Pinckney to JM, 24 May 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:249–50).



   
   Richard Codman delivered to the U.S. a copy of the spoliation convention signed by Cevallos and Pinckney along with some of Pinckney’s dispatches (see Pinckney to JM, 15, 24, and 30 Aug. 1802, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:483, 485, 487 n. 4, 512, 513–14, 528).



   
   Capt. Thomas Newell’s claim against France and Spain for the seizure at Algeciras on 2 Dec. 1800 of his brig Fame, valued at $15,500, was still unsettled in 1886 (Senate Documents, 49th Cong., 1st sess., no. 102, p. 109; ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 5:40). Newell’s claim was also pressed at Paris through the summer and fall of 1802 (see Livingston to Talleyrand, 20 Aug., 13 Oct., and 21 Oct. 1802 and n.d. [post 13 Nov. 1802]; Talleyrand to Livingston, 28 Vendémiaire an XI [20 Oct. 1802], 5 Brumaire an XI [27 Oct. 1802], and 22 Brumaire an XI [13 Nov. 1802] [DNA: RG 59, DD, France; filed after Livingston to JM, 24 Jan. 1803]).



   
   For the American ships detained in the Río de la Plata for illegal trading, see Joseph Russell and others to JM, 6 June 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:281–84 and nn.).



   
   For the cases of David Beveridge and John Perry, see Jacob Wagner to JM, 17 Aug. 1801, and JM to Pinckney, 5 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:49, 52 n. 2, 442 and n. 2).



   
   See JM to Pinckney, 30 Mar. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:86–88 and n. 4).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:428–29.



   
   For the royal weddings, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:32 n. 4. María Luisa Josefina Antonia of Etruria, daughter of the Spanish king and queen, had given birth to a daughter on 2 Oct. (Burke’s Royal Families of the World [2 vols.; London, 1977], 1:339).



   
   Young’s 1 Oct. 1802 letter to Pinckney (3 pp.; docketed by Wagner as received with Pinckney’s 10 Oct. dispatch) mentioned JM’s 28 July 1802 letter discouraging his hopes for a consular salary (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:434) but suggested that port consuls be required to pay a certain sum to the consul at Madrid for each arriving American ship. He demanded justice, asking why he could not receive a $2,000 salary as Fulwar Skipwith did at Paris, since he was “doing the same kind of duty at Madrid.” He described his government service, noted that it cost him $2,000 yearly to live at Madrid, and asked Pinckney to reimburse him until Congress should make its will known. Young was granted a salary of $2,000 from 1 Jan. 1802 until he left Madrid on 1 Sept. 1803 (DNA: RG 217, First Auditor’s Accounts, no. 16,193). For JM’s 8 Mar. 1804 report to the Senate approving payment for some of Young’s claims, see ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Claims, pp. 307–8.


